DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11, 13, 14, 15, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over to United States Patent No. 7815740 to Oohashi et al in view of United States Patent Application No. 2004/0187787 to Dawson et al and United States Patent Application No. 2009/0159588 to Morioka et al.
In regards to Claim 1, Oohashi teaches a carrying device Fig. 7, 8 comprising: a heating plate (susceptor plate 154 with heaters 103, 104 therein), a cooling plate (152 with cooling channels 132, 133 therein) spaced apart from the heating plate (as it is separate from 154 by 153), and a thermal insulation structure 153 located between the heating plate and the cooling plate (153 being a third susceptor plate, which is made of ceramic, or insulative as per the teachings of the generic third susceptor plate (Col. 4 lines 33-44), and divided into zones by vertical circular channels 101, 102), the thermal insulation structure dividing the thermal insulation region into one or more thermal insulation zones (as it is divided up by channels 101, 102) and one or more heat transfer zones (formed by circular channels of 101b and 102b, which are connected to heat transfer medium supplies or to a vacuum pump, Col. 11 lines 20-35) (Col. 4 line 20-Col. 11 line 61).
Oohashi does not expressly teach wherein: the one or more heat transfer zones are connected to the atmospheric environment.
Dawson teaches that thermal breaks 90, or vertical heat transfer zones 90 (analogous to the heat transfer zones of Oohashi), can have suitable materials the control the heat transfer ability between the passages (such as atmospheric air [0034-0045]), such that they are thermally transfer medium supplies [0017-0045].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oohashi by changing the heat transfer medium in the vertical heat transfer zones to atmospheric air, as per the teachings of Dawson. 
It has also been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a heat transfer medium in the vertical heat transfer zones analogous to that of Oohashi out of atmospheric air, as taught by Dawson, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. See MPEP 2143 Motivation B.
Oohashi in view of Dawson does not expressly teach the one or more thermal insulation zones are connected to a non-atmospheric environment, and a gas pressure in the one or more thermal insulation zones is controlled to be lower than a gas pressure in the one or more heat transfer zones.  
Morioka teaches a carrying device 10 Fig. 1 wherein the carrying device has a heating plate 12, 14 [0020], a cooling plate 21 [0019], and thermal insulation section/layer in the form of an air gap 31 between the two formed through heat resistant resin protrusions/spacers 32 (insulating layer [0042]), there being a gas pressure that supplies helium or non-atmospheric environments [0043-0046] to the gas gap at a pressure that is less than atmospheric (760 torr being atmospheric, the pressure being 3-100 Torr, see Table 3) [0013-0075]. Morioka teaches that controlling the gas pressure maintains excellent thermal uniformity [0043-0047].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oohashi in view of Dawson with the thermal insulation structure of Morioka. One would be motivated to do so for the predictable result of creating excellent thermal uniformity by controlling the gas pressure. See MPEP 2143 Motivation A. Furthermore, as the third susceptor structure of Oohashi in view of Dawson and Morioka would result in a divided structure as per the teachings of the heat transfer zones of Oohashi, the resulting apparatus would have the thermal insulation structure Oohashi in view of Dawson and Morioka divided into zones as well.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 7, Oohashi in view of Dawson and Morioka teaches a ratio of an orthographic projection area of the one or more heat transfer zones on the heating plate to an orthographic projection area of the one or more thermal insulation zones on the heating plate ranges from 0.01 to 10, as broadly recited, as the zones of both the heat transfer zones and the thermal insulation zones overlap, creating a 1:1 ratio, as broadly recited.
In regards to Claim 11, Oohashi in view of Dawson and Morioka teaches first protrusion disposed on a surface of the cooling plate in the one or more thermal insulation zones, and/or a second protrusion disposed on a surface of the heating plate in the one or more thermal insulation zones, as broadly recited as the protrusions/or contact areas of 32 of Morioka are placed on both the heating plate and the cooling plate and can be alternatively interpreted as one disposed on the cooling plate and the other disposed on the heating plate.
In regards to Claim 13, Oohashi in view of Dawson and Morioka teaches in Morioka’s Table 3 that the gap distance between the heating plate and the cooling plate is less than or equal to 1 mm, as it is 0.13-0.5 mm in distance.
In regards to Claim 14, Oohashi teaches a heat sink disposed on the cooling plate, the form of first susceptor plate (13 in Fig. 1 and 151 in Fig. 7) which is made out of aluminum (Col. 4 lines 33-45) and thus implicitly forms a heat sink as it is a conductive member capable of transferring heat away from the cooling plate and disposed on the cooling plate (as it is contacting 152 in Fig. 7).
In regards to Claim 15, Oohashi teaches a semiconductor processing apparatus 100 Fig. 1 (Col. 1 lines 17-29, Col. 4 lines 24-32), comprising: a chamber 10, and a carrying device Fig. 7, 8 installed within the chamber (as shown in Fig. 1) , a carrying device Fig. 7, 8 comprising: a heating plate (susceptor plate 154 with heaters 103, 104 therein), a cooling plate (152 with cooling channels 132, 133 therein) spaced apart from the heating plate (as it is separate from 154 by 153), and a thermal insulation structure 153 located between the heating plate and the cooling plate (153 being a third susceptor plate, which is made of ceramic, or insulative as per the teachings of the generic third susceptor plate (Col. 4 lines 33-44), and divided into zones by vertical circular channels 101, 102), the thermal insulation structure dividing the thermal insulation region into one or more thermal insulation zones (as it is divided up by channels 101, 102) and one or more heat transfer zones (formed by circular channels of 101b and 102b, which are connected to heat transfer medium supplies or to a vacuum pump, Col. 11 lines 20-35) (Col. 4 line 20-Col. 11 line 61).
Oohashi does not expressly teach wherein: the one or more heat transfer zones are connected to the atmospheric environment.
Dawson teaches that thermal breaks 90, or vertical heat transfer zones 90 (analogous to the heat transfer zones of Oohashi), can have suitable materials the control the heat transfer ability between the passages (such as atmospheric air [0034-0045]), such that they are thermally transfer medium supplies [0017-0045].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oohashi by changing the heat transfer medium in the vertical heat transfer zones to atmospheric air, as per the teachings of Dawson. 
It has also been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a heat transfer medium in the vertical heat transfer zones analogous to that of Oohashi out of atmospheric air, as taught by Dawson, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. See MPEP 2143 Motivation B.
Oohashi in view of Dawson does not expressly teach the one or more thermal insulation zones are connected to a non-atmospheric environment, and a gas pressure in the one or more thermal insulation zones is controlled to be lower than a gas pressure in the one or more heat transfer zones.  
Morioka teaches a carrying device 10 Fig. 1 wherein the carrying device has a heating plate 12, 14 [0020], a cooling plate 21 [0019], and thermal insulation section/layer in the form of an air gap 31 between the two formed through heat resistant resin protrusions/spacers 32 (insulating layer [0042]), there being a gas pressure that supplies helium or non-atmospheric environments [0043-0046] to the gas gap at a pressure that is less than atmospheric (760 torr being atmospheric, the pressure being 3-100 Torr, see Table 3) [0013-0075]. Morioka teaches that controlling the gas pressure maintains excellent thermal uniformity [0043-0047].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oohashi in view of Dawson with the thermal insulation structure of Morioka. One would be motivated to do so for the predictable result of creating excellent thermal uniformity by controlling the gas pressure. See MPEP 2143 Motivation A. Furthermore, as the third susceptor structure of Oohashi in view of Dawson and Morioka would result in a divided structure as per the teachings of the heat transfer zones of Oohashi, the resulting apparatus would have the thermal insulation structure Oohashi in view of Dawson and Morioka divided into zones as well.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 21, Oohashi teaches wherein: the chamber is a vacuum chamber (see gas exhaust unit 84 connected to 10); the one or more thermal insulation zones are connected to the chamber (as Oohashi in view of Dawson and Morioka teach that the carrying device is inside the chamber, as broadly recited); and the one or more heat transfer zones are connected to an ambient environment outside the chamber, as per the teachings of Dawson, where the vertical heat transfer zones are connected to atmospheric air, as per the rejection of Claim 15 above.
In regards to Claim 22, Oohashi in view of Dawson teach an atmospheric passage (as per the teachings of Dawson for atmospheric air) is configured in the cooling plate (as 101a and 102 go through 152 in Fig. 7), the one or more heat transfer zones being connected to an atmosphere environment through the atmospheric passage, as per the rejection of Claim 15 above.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over to United States Patent No. 7815740 to Oohashi et al in view of United States Patent Application No. 2004/0187787 to Dawson et al and United States Patent Application No. 2009/0159588 to Morioka et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2012/0055403 to Gomi et al. Evidence from https://www.engineeringtoolbox.com/thermal-conductivity-metals-d_858.html for the thermal conductivity of stainless steel is used as additional support.
	The teachings of Oohashi in view of Dawson and Morioka are relied upon as set forth in the above 103 rejection.
	In regards to Claims 8 and 9, Oohashi in view of Dawson and Morioka does not expressly teach the thermal insulation structure comprises one or more rings or that the thermal insulation structure is made from a thermal insulating material, and a thermal conductivity of the insulation structure is less than 16 W/m K or that a contact area between the heating plate and the thermal insulation structure is less than or equal to 5% of an orthographic projection area of the heating plate on the cooling plate.  
	Gomi teaches a thermal insulation structure 128, 129 Fig. 1-4, wherein the structure is a ring (128 being a ring, [0074]), the thermal insulation structure is made out of ceramic or stainless steel ([0073], having low thermal conductivity and high heat resistance, a thermal conductivity of 15W/mK, a value that satisfies a thermal conductivity of the insulation structure is less than 14 W/mK, see https://www.engineeringtoolbox.com/thermal-conductivity-metals-d_858.html non-patent literature); and that the contact area between the heating plate 116 [0068] [0043-0079].
	It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus it would be obvious to substitute the thermal insulation structure of Oohashi with that of Gomi. See MPEP 2143 Motivation B.
	It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a thermal insulation structure analogous to that of Oohashi out of stainless steel, as taught by Gomi, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143 Motivation A. The resulting apparatus would fulfill the limitations of Claims 8 and 9, such that the combined teachings of Oohashi in view of Dawson and Morioka and in further view of Gomi result in the thermal insulation structure comprises one or more rings or that the thermal insulation structure is made from a thermal insulating material, and a thermal conductivity of the insulation structure is less than 16 W/mK, thus fulfilling the claims.
In regards to Claim 10, Oohashi in view of Dawson and Morioka and in further view of Gomi does not expressly the contact area between the heating plate and the thermal insulation structure is less than or equal to 5% of an orthographic projection area of the heating plate on the cooling plate.
Gomi, however, teaches that 128, 129 have protrusions 132a and 133a that minimizes the contact area, such that the heat transfer area is minimized and the thermal insulation property is further improved, such that the contact area between the heating plate and the thermal insulation structure is less than or equal to 5% of an orthographic projection area of the heating plate on the cooling plate is minimized for a result effective variable for improving thermal insulation.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Oohashi in view of Dawson and Morioka and in further view of Gomi expressly teach the surface area for contact, i.e., the contact area between the heating plate and the thermal insulation structure is less than or equal to 5% of an orthographic projection area of the heating plate on the cooling plate is a result effective variables for improving thermal insulation, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date. Thus, even though a percentage is not known, minimizing to as low as possible, or to less than or equal to 5% would be considered obvious before the effective filing date to one of ordinary skill in the art. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716